 PHILLIPS PETROLEUM COMPANY67Accordingly, we shall direct that a self-determination election beheld in a voting group composed of timekeepers and other plant cleri-cal employees at the Employer's Fremont, Ohio, plant, excluding allother employees, guards, professional employees,' and supervisors 'as defined in the Act. If a majority of the employees voting castballots for the Petitioner, they will be taken to have indicated theirdesire to be a part of the production and maintenance unit, and thePetitioner may bargain for them as part of the existing unit.[Text of Direction of Election omitted from publication in thisvolume.]0In substantialaccord with the agreementof the parties,we shall exclude as professionalemployeesthe three registerednurseswho only occasionallyperform clerical duties7The parties agree,and we find,that the twoexpediters should be excluded as supervisors.PHILLIPS PETROLEUMCOMPANYandINTERNATIONAL UNION OF OPER-ATING ENGINEERS,AFL,PETITIONER.CaseNo.16-RCi-$11.No-vember 20, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Willis C. Darby, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certainemployees of the Employer.'The Employeris a Delawarecorporationwith offices and plants in more than 25 Stateswithin theUnited Statesand, in 1950,delivered more than $1,000,000 worthof petroleumproductsinto interstate commerceand receiveda like amount of goods through interstatecommerce.The Employer'sBartlesville,Oklahoma,operations,here involved,include anapartmenthotel builtand ownedby the Employer.The Employer does not contest that it isengaged ininterstate commerce but contends that jurisdictionshould not be asserted overthe employeesof theapartmenthotelThehousing accommodations at the latter location,the recordindicates,were supplied by the Employer for theprime purpose of satisfyinghousing needs for employees and guests of the company.While the Board, as a matter ofpolicy, doesnot exercise jurisdiction over hotels normally, the apartment hotel involvedherein is clearly an integralpart of the Employer's operations at the Bartlesville locationAccordingly,we shall assume jurisdiction over the Employer's operations including theapartment hotelCf.Metropolstan Life Insurance Company, Parklabrea Resident Com-munity,93 NLRB 381.97 NLRB No. 16. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests that the Board find appropriate a unitof personnel engaged in operation and maintenance of a number ofbuildings owned or leased by the Employer at its Bartlesville, Okla-homa, operations.The Employer opposes the inclusion of certainemployees of its apartment hotel in the unit and contends these em-ployees should constitute a separate bargaining group.The Employerand the Petitioner also disagree as to the alleged supervisory statusof janitor foremen and combination foremen whom the Petitionerwould include within the proposed unit.Twelve buildings at Bartlesville are maintained and operated bythe building division of the Employer's treasury department?Theunit sought by Petitioner conforms to the boundaries of this adminis-trative setup.The Employer, however, contends that employeesat the Phillips Apartment Hotel, although within the building divi-sion, actually are a part of a separate business with divergent interestsand conditions of employment.There are approximately 310 em-ployees in the building division, of whom about 35 work at the apart-ment hotel.The latter building was built in 1950, the record indi-cates, to make housing available for guests and employees of thecompany.The hotel is operated by a manager who, while reportingto the head of the building division, exercises a degree of autonomyin matters dealing solely with the hotel.Hiring of hotel personnelis done by the hotel manager, although clerical paper work is doneby the personnel department of the building division.On the otherhand, the hotel employees share the same general personnel benefitsand policies as other employees of the building division and otherdepartments of the Employer's plant. Seniority of employees isdetermined by initial date of employment notwithstanding'any sub-sequent transfer to another department.Despite certain differencesin working hours,-3 the employees at the hotel whom the Petitionerwishes to include in the unit apparently perform the same generaltasks as those employees in the same or related classifications in otherparts of the building division.Permanent transfers have occurredbetween the two groups and on emergency occasions, temporary as-2buildings,which are used for office or other headquarters activity, consist of theAdams Building,Phillips Building,Bank Building,Thurman Building, Safety Building,research laboratory,carpenter shop, power plant, machine shop, airport, mailing room, andthe Phillips Apartment Hotel.The airport is municipally owned but is operated by theEmployer.The building division only supplies certain janitor services at that location8Cleaning and maintenance of office buildings is generally done at night,while the sameservices at the hotel are generally performed during the day.The hotel is also open onweek ends and holidays at which time the remaining buildings are not.On some of theseoccasions,however, only a skeleton crew is on duty at the hotel. PHILLIPS PETROLEUM COMPANY69signments of other building division personnel to hotel duties havebeen made.The record does not show any appreciable difference inworking conditions and interests between hotel personnel eligible forinclusion in the unit and employees elsewhere in the proposed group-ing.4On the entire record the Board finds that the apartment hotelemployees share common interests and skills with other employees inthe building division and we shall include them in the unit herein-after found appropriate.There remains the question of the supervisory status of 5 employeesclassified as janitor foremen and 3 employees in the classification ofcombination foreman.The Employer asserts these employees aresupervisors and should be excluded from the unit while the Petitionerrequests their inclusion.The janitor foremen 5 are in charge of clean-ing crews of from 6 to 23 employees for whose work they are respon-sible.These foremen, while doing some manual work themselves,have authority to discharge for cause subject to appeal to higher au-thority, and may assign overtime and authorize absences from work.The combination foremen are assigned to the power plant where theywork as control operators for 3 days of each week and take the placeof operations foremen for the remaining 2 days.As foremen, theysupervise the work of the control operators and helpers in the opera-tion of the power plant.The combination foremen may dischargeemployees for cause subject to independent investigation by theirsuperiors and may assign overtime, adjust grievances, and authorizeabsences.Both the janitor foremen and the combinationforemen re-sponsibly direct employees under their supervision.On the entirerecord we find that these individuals are supervisors as defined inthe amended Act and we shall exclude the janitor foremen and thecombinationforemen from the unit hereinafter found appropriate eUpon the entire record the Board finds that all employees of thebuilding division of the treasury department of the Employerengagedin the operation and maintenance of the Adams Building, PhillipsBuilding, Bank Building, Thurman Building, Safety Building, re-search laboratory, carpenter shop, power plant, machine shop, air-port, mailing room, and the Phillips Apartment Hotel, all located atBartlesville, Oklahoma, including the lead men on the nightcleaning4 The maintenance and operation personnel at the apartment hotel consist of a house-keeper, twohousemen,sixmaids,an operations foreman or chief engineer,two controloperators,and three helpers.5 Two otheremployees also havethe titleof janitor foreman.One of these is in chargeof the nightcleaningcrew of theresearchlaboratory and the otheris over the light cleaningcrew.The parties agree andthe record shows thatthese employees are lead men who donot have any of the indiciaof supervisoryauthority.Accordingly they willbe includedin the unit.9 SeePhillips Petroleum Company,88NLRB925.The fact that the combination fore-men do not serve in asupervisory capacity for the entireworkweek does not destroy theirstatus as supervisors.SeeThe Texas Company, Salem Gasoline Plant,85 NLRB 1211.986209-52-vol 97-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrew of the research laboratory and the light cleaning craw, but ex-eluding mail register, file, stored records, and all other clerks, recep-tionists,mail sorters, typists, night service board operator, steno-grapher, secretary, personnel director, auditors, telephone operators,and all other office and clerical employees, cigar stand attendants,watchmen, professional employees, confidential employees, mainte-nance foremen, operations foremen, day service foremen, carpentershop foremen, warehouse foremen, elevator operator foremen, electri-cal supervisor, shipping supervisor, office supervisor, mail sectionsupervisor, the housekeeper, assistant manager, and manager at thehotel, janitor foremen, combination foremen, and all other super-visors as defined in the amended Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]-HOLLYWOODMAXWELLCo.andINTERNATIONAL LADIES' GARMENTWORKERS'UNION,AFL,PETITIONER.CaseNo. 17-RC-1122.November20,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry Irwig, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of production and shippingdepartment employees at the Employer's Topeka, Kansas, plant, ex-cluding maintenance men, designers, office and clerical employees,guards, watchmen, and supervisors as defined in the Act.97 NLRB No. 13.